12-15-do a^S-CO
                                CAUSE   NO.       XXX-XX-XXXX


JUAN    ENRIQUEZ,                             §         IN THE DISTRI
             Plaintiff,

v,                                                      369TH    JUDICIA
                                              §
BRAD    LIVINGSTON,   ET   AL.,               §
             Defendants.                                ANDERSON      COUNTY,   TEXAS


                           AMENDED      NOTICE          OF   APPEAL


        Juan Enriquez,     Plaintiff, herein gives notice that he will

appeal to the Court of Appeals for the 12th District of Texas

from the Order of Dismissal entered in this cause on April                              22,

2015,    but which the District Clerk                did not mail        to Plaintiff

until July 1,       2015, as reflected by the postmark on the envelope,

whereupon a "motion to vacate and correct judgment" was filed

July 15, 2015, via mailbox rule filing, which motion is presumably

still pending, but Plaintiff filed notice of appeal to ensure

timely filing as the district clerk does not provide the Plaintiff

with    orders   entered   in    this   case.




                                                        Enriquez
                                                   '122
                                              TDCJ-Michael
                                              2664      FM   2054
                                              Tennessee Colony,            TX 75886
                            Certificate            of    Service


      I, Juan Enriquez, certify that a correct copy of the above notice of
appeal was served by placing same in the United States mail, postage prepaid,
on September 17, 2015, addressed to Ken Paxton, Attorney General of Texas,
P. 0. Box 12548, Justin, TX 78711, and to Janice Staples, District Clerk,
Courthouse, 500 N. Church St., Rm 18, Palestine, TX 75801.



                                                        Enriqu

                      Mailbox Rule FH^fng Verification
      I, Juan Enriquez, declare under penalty of perjury that the foregoing
notice of appeal was filed September 17, 2015, by placing same in the
Institutional Mail System, first class mail, postage prepaid, addressed to
Clerk, 12th Court of Appeals, 1517 W. Front St., Tyler, TX 75702. Executed
on September 17, 2015.
                                              227122
                                              TDCJ-Michael
                                               2664   FM   2054
                                              Tennessee Colony,          $LE§JN£OURT OF APPEALS
                                               September 17,      2015    12th Court of Appeals District
Ms.    Pam    Estes                                                               SEP 2 4 2015
Clerk
Twelfth Court of Appeals
1517    West    Front    Street
                                                                                TYLER TEXAS
Tyler,       TX 75702                                                        PAM ESTES, CLERK
        Re:     No.   12-15-00225-CV;         Juan Enriqeuz v. Brad Livingston,                  et al
                      Trial     Court   No.   369-5019


Dear    Ms.    Estes:


        I am not sure what is meant               by "on or before September 24,
2015, the information is amended to show thejurisdiction of this
Court", so I have submitted for filing an Amended Notice of
Appeal, which explains that the order of dismissal of April 22,
2015, was not mailed to me until July 1, 2015, and that I filed
a motion to vacate judgment shortly after I got the order of
dismissal       in July,      2015.

                                               Very truly yours,